Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 11 March 2022 has been entered.    

Claims 1-5, 9-15, and 19 have been amended, 
Claim 21 has been added, and 
Claims 1-21 are currently pending.

Examiner’s Comment

The Examiner held an interview (Interview Summary is attached) with Applicant’s counsel, Yongmei “Michelle” Zhang, 11 June 2022 to discuss getting a Terminal Disclaimer filed.  

Allowable Subject Matter

Claims 1-21 are allowed.  

The following is an examiner's statement of reasons for allowance: The independent claims of the present invention recite a computer-implemented method, a computer program product (“One or more non-transitory media”), and a system (“computing device”) for enticing analyzing transaction data and determining likely purchase item detail based upon amount of the transaction, the merchant, and advertised pricing using parsing and metatag detail to accomplish this goal.      

Unser et al. (US Patent Application Publication Number 2015/0332414 A1 – hereinafter Unser) teaches determining types or categories of products of transaction via a threshold score and statistical average purchase prices using machine learning but does not specify and using the pricing derived from advertising and/or the merchant’s website. Prakash et al. (US Patent Number 10,332,419 B2 - hereinafter Prakash) teaches determining types or food products from transactions using assumed pricing and menu possibilities but does not specify potential total purchase details.             

Subject Matter Eligible under 35 USC § 101.  The claims of the present invention recite a computer-implemented method, a computer program product (“One or more non-transitory media”), and a system (“computing device”) for enticing analyzing transaction data and determining likely purchase item detail based upon amount of the transaction, the merchant, and advertised pricing using parsing and metatag detail to accomplish this goal.  Hence the claims are directed to a process and/or machine (Step 1).  
The claims as a whole although rooted in computer technology and potentially not directed to an abstract idea (Step 2A, Prong 1), one could argue, the claimed invention is organizing Human Activity where it is commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  Assuming arguendo that the claims are an abstract idea performed on generic computer equipment the claims create an “Integration into a practical application” that requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception, under Step 2A, Prong 2, so the combination of elements makes the claims Patent Eligible under 35 USC § 101.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571) 272-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas, can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681